19-3957
   Giron-Ardon v. Garland
                                                                            BIA
                                                                A206 635 986/987
                            UNITED STATES COURT OF APPEALS
                                FOR THE SECOND CIRCUIT

                                  SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION
TO A SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED
AND IS GOVERNED BY FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS
COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT
FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX
OR AN ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A
PARTY CITING TO A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY
NOT REPRESENTED BY COUNSEL.

        At a stated term of the United States Court of Appeals
   for the Second Circuit, held at the Thurgood Marshall
   United States Courthouse, 40 Foley Square, in the City of
   New York, on the 6th day of January, two thousand twenty-
   two.

   PRESENT:
            JON O. NEWMAN,
            JOSÉ A. CABRANES,
            SUSAN L. CARNEY,
                 Circuit Judges.
   _____________________________________

   ANDRIANA LISSETTE GIRON-ARDON,
   AKA ADRIANA LISETTE GIRON-ARDON,
   IVANA MARIA DE JESUS GIRON-
   ARDON,
            Petitioners,

                     v.                                    19-3957
                                                           NAC
   MERRICK B. GARLAND, UNITED
   STATES ATTORNEY GENERAL,
            Respondent.
   _____________________________________

   FOR PETITIONERS:                    Stephen K. Tills, Esq., Orchard
                                       Park, NY.
FOR RESPONDENT:                  Jeffrey Bossert Clark, Acting
                                 Assistant Attorney General; Paul
                                 Fiorino, Senior Litigation
                                 Counsel; Gregory A. Pennington,
                                 Jr., Trial Attorney, Office of
                                 Immigration Litigation, United
                                 States Department of Justice,
                                 Washington, D.C.

       UPON DUE CONSIDERATION of this petition for review of a

Board of Immigration Appeals (“BIA”) decision, it is hereby

ORDERED, ADJUDGED, AND DECREED that the petition for review

is DENIED.

       Petitioners    Andriana    Lissette    Giron-Ardon    and   Ivana

Maria    de   Jesus     Giron-Ardon,      natives   and    citizens   of

Guatemala, seek review of a 2019 decision of the BIA denying

their motion to reopen and to terminate removal proceedings.

In re Andriana Lissette Giron-Ardon, Ivana Maria de Jesus

Giron-Ardon, Nos. A 206 635 986/987 (B.I.A. Oct. 31, 2019).

We assume the parties’ familiarity with the underlying facts

and procedural history.

       The BIA did not abuse its discretion by declining to

reconsider or reopen.         See Jian Hui Shao v. Mukasey, 546 F.3d

138,    168–69,   173   (2d    Cir.   2008)   (reviewing    motions   to

reconsider and reopen for abuse of discretion).             Petitioners

argued that, under Pereira v. Sessions, 138 S. Ct. 2105

(2018), the immigration court lacked jurisdiction over their

removal proceedings because their notices to appear (“NTAs”)
                                      2
did not include the date and time of the initial hearing.             In

Pereira, the Supreme Court held that an NTA that fails to

designate the time or place of an initial hearing in removal

proceedings does not trigger the stop-time rule ending the

noncitizen’s period of continuous presence for purposes of

cancellation of removal.       138 S. Ct. at 2110; see also Niz-

Chavez v. Garland, 141 S. Ct. 1474, 1479–86 (2021).

    Petitioners argue that Pereira also renders such an NTA

as they received inadequate to vest jurisdiction in the

immigration court.     This argument is foreclosed by Banegas

Gomez v. Barr, 922 F.3d 101 (2d Cir. 2019), in which our court

held that an NTA that omits the date and time of the hearing

is adequate to vest jurisdiction in the immigration court if

the noncitizen was sent a subsequent hearing notice with the

missing   information.   Id.    at    112.     Petitioners      received

hearing notices and appeared at their hearings. The BIA

therefore did not err, let alone abuse its discretion, by

determining that the immigration court had jurisdiction and

denying   Petitioners’   motion       to   reopen   and   to   terminate

removal proceedings.




                                  3
    For the foregoing reasons, the petition for review is

DENIED.   All pending motions and applications are DENIED and

stays VACATED.

                            FOR THE COURT:
                            Catherine O’Hagan Wolfe,
                            Clerk of Court




                              4